—In an action to recover on an insurance contract, the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated February 25, 1999, which denied its motion for summary judgment dismissing the complaint and granted the plaintiffs cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that in construing an insurance policy, any ambiguities must be resolved in favor of the insured and against the insurer (see, United States Fid. & Guar. Co. v Annunziata, 67 NY2d 229; Mazzuoccolo v Cinelli, 245 AD2d 245). We agree with the Supreme Court that the “explosion” provision in the policy at issue is ambiguous as to whether it covers the plaintiff’s loss. Since that ambiguity must be resolved in favor of the plaintiff, the Supreme Court properly granted the plaintiff summary judgment on the issue of liability. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.